      Case: 1:19-cv-07485 Document #: 1 Filed: 11/12/19 Page 1 of 14 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



TANEESHA DAVIS,                              Case No.
Individually and on behalf of all others
similarly situated
                      Plaintiffs,

       v.
                                             29 USC § 216(B) COLLECTIVE ACTION
THE CHICAGO LIGHTHOUSE FOR                   RULE 23 COLLECTIVE ACTION
PEOPLE WHO ARE BLIND OR
VISUALLY IMPAIRED
               Defendants.




                                       INTRODUCTION

        This is a “collective action” instituted by Plaintiff as a result of Defendant’s

practices and policies of not paying its non-exempt employees, including Plaintiff and other

similarly-situated employees, for all hours worked, in violation of the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §§ 201-219, as well as a “class action” pursuant to Fed. R. Civ. P.

23. This case implicates 29 U.S.C. § 201 et seq., commonly known as the Fair Labor Standards

Act (hereinafter, “FLSA”), 820 ILCS § 105/1 et seq., commonly known as the Illinois Minimum

Wage Law (hereinafter “IMWL”), the Cook County Minimum Wage Ordinance (hereinafter Cook

Ordinance), and the Municipal Code of Chicago Minimum Wage Ordinance §1-24 (hereinafter

“Chicago Ordinance”), and complains against THE CHICAGO LIGHTHOUSE FOR PEOPLE

WHO ARE BLIND OR VISUALLY IMPAIRED (hereinafter “CL”) and in support states as

follows:
      Case: 1:19-cv-07485 Document #: 1 Filed: 11/12/19 Page 2 of 14 PageID #:1




                                   JURISDICTION AND VENUE

       1.       This action seeks redress for Defendants’ willful violations of the FLSA and violations of

the IMWL, the Cook Ordinance, and the Chicago Ordinance, whether willful or not, for Defendants’

failure to pay Plaintiffs and other similarly situated employees overtime wages for hours worked more

than forty (40) hours in a week. Defendants also violated the above referenced statutes and ordinances by

failing to pay Plaintiff and the putative classes at least minimum wage.

       2.       The Court has jurisdiction over Plaintiffs’ FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).

       3.       The Court has supplemental jurisdiction over Plaintiff’s State and Local Minimum

Wage claims pursuant to 28 U.S.C. § 1367 because the claims are so related to the FLSA claims

as to form part of the same case or controversy.

       4.       Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant conducts

business throughout this District and Division and because a substantial part of the events and

omissions giving rise to the claims occurred in this District and Division.

                                               PARTIES

        5.      At all times relevant herein, Plaintiff was a citizen of the United States and a

resident of Cook County, Illinois.

        6.      At all times relevant herein, Plaintiff was an employee within the meaning of 29

U.S.C. § 203(e), IMWL).

        7.      Defendant, The Chicago Lighthouse for People Who are Blind or Visually Impaired

(CL), is a non-profit corporation organized and existing under the laws of the State of Illinois.

        8.      At times relevant herein, Defendant conducted business in Cook County, Illinois.




                                                    2
      Case: 1:19-cv-07485 Document #: 1 Filed: 11/12/19 Page 3 of 14 PageID #:1




       9.      At all times relevant herein, Defendant was an employer within the meaning of the

FLSA. IMWL, Cook County Minimum Wage Law, and Chicago Minimum Wage Law.

       10.     At all times relevant herein, Plaintiff was an employer within the meaning of 29

U.S.C. § 203(d), IMWL, Cook County Minimum Wage Law, and Chicago Minimum Wage Law.

       11.    At all times relevant herein, Defendant CL was an enterprise within the meaning of

29 U.S.C. § 203(r).

       12.    At all times relevant herein, CL was an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       13.    At all relevant times, CL held call center contracts with a number of partners,

including but not limited to, the Illinois Tollway Authority, University of Illinois Hospital and

Health Sciences System, Advocate Health Care, Illinois Joining Forces, and Illinois Department

of Financial and Professional Regulation.

       14.    Based on information and belief, Defendant CL has annual gross sales of $500,000.00

or more.

       15.    At all times relevant herein, Plaintiff and the putative class members were

employees engaged in commerce or in the production of goods for commerce within the meaning

of 29 U.S.C. §§ 206-207.

       16.    Plaintiff’s consent is attached as exhibit A. Written consents to join this action as to

Count One, as and when executed by other individual plaintiffs, will be filed pursuant to 29 U.S.C.

§ 216(b).

                                  FACTUAL ALLEGATIONS

       17.     Defendant CL operates customer care centers in and around Chicago, Illinois.

       18.     Plaintiff was employed by Defendant CL as a customer care agent in Chicago,




                                                 3
      Case: 1:19-cv-07485 Document #: 1 Filed: 11/12/19 Page 4 of 14 PageID #:1




Illinois from on or about May 28, 2019 through August 28, 2019.

       19.     Plaintiff and other similarly-situated customer care agents were employed by

Defendant to engage in customer care, primarly over the phone.

       20.     Plaintiff and other similarly-situated employees are non-exempt employees under

the FLSA.

       21.     Plaintiff and other similarly-situated employees are paid an hourly wage.

                  (Failure to Pay For Time Spent Starting and Logging Into
                    Computer Systems, Applications, and Phone System)

       22.     Plaintiff and other similarly-situated employees were required by Defendant to

perform unpaid work before clocking in each day, including but not limited to starting and logging

into Defendant CL’s computer systems, numerous software applications, and phone system.

       23.     Defendant arbitrarily failed to count this work performed by Plaintiff and other

similarly-situated employees as “hours worked.”

       24.     Plaintiff and other similarly-situated employees performed this unpaid work every

workday, and it constituted a part of their fixed and regular working time.

       25.     This unpaid work performed by Plaintiff and other similarly-situated employees

was practically ascertainable to Defendants.

       26.     There is no practical administrative difficulty of recording this unpaid work of

Plaintiff’s and other similarly-situated employees. It could be precisely recorded for payroll

purposes simply by allowing them to clock in and be paid before they brought up Defendant’s

computer systems, applications, and phone system.

       27.     This unpaid work performed by Plaintiff and other similarly-situated employees

constitutes a part of their principal activities, was required by Defendants, and was performed for

Defendants’ benefit.



                                                4
      Case: 1:19-cv-07485 Document #: 1 Filed: 11/12/19 Page 5 of 14 PageID #:1




       28.     Moreover, this unpaid work is an integral and indispensable part of other principle

activities performed by Plaintiff and other similarly-situated employees. They cannot perform

their work without bringing up Defendant CL’s computer systems, applications, and phone system.

  (Failure to Pay for Time Spent on Post-Shift Calls, Shutting Down Computer Systems,
                            Applications, and Phone System)

       29.     Plaintiff and other similarly-situated employees were required by Defendants to

perform unpaid work after their shift ended each day including but not limited to shutting down

and logging out of Defendant CL’s computer systems, numerous software applications, and phone

system.

       30.     Defendant arbitrarily failed to count this work performed by Plaintiff and other

similarly-situated employees as “hours worked.”

       31.     Plaintiff and other similarly-situated employees performed this unpaid work every

workday, and it constituted a part of their fixed and regular working time.

       32.     This unpaid work performed by Plaintiff and other similarly-situated employees

was practically ascertainable to Defendants.

       33.     There was no practical administrative difficulty of recording this unpaid work of

Plaintiff and other similarly-situated employees. It could have been precisely recorded for payroll

purposes simply by allowing them to clock out after shutting down Defendants’ computer systems,

applications, and phone system and before and after other meetings and work time.

       34.     This unpaid work performed by Plaintiff and other similarly-situated employees

constituted a part of their principal activities, was required by Defendants, and was performed for

Defendants’ benefit.

       35.     Moreover, this unpaid work was an integral and indispensable part of other

principle activities performed by Plaintiff and other similarly-situated employees, such as their



                                                5
     Case: 1:19-cv-07485 Document #: 1 Filed: 11/12/19 Page 6 of 14 PageID #:1




fundraising work.

          (Failure to Pay for Time Spent working but not logged into the computer)

          36.   Defendant utilized a timekeeping system such that Plaintiff and similarly situated

employees are only clocked in if they are logged into a computer software program.

          37.   Plaintiff and similarly situated employees engage in multiple work related activities

in which they and are not compensated because the computer automatically logs them out if they

are away from their desk.

          38.   The logout system does not comply with applicable minimum wage and overtime

law which requires and employer to count as work time any breaks that are not bona-fide meal

breaks.

          39.   The logout system does not comply with applicable minimum wage and overtime

law which requires all work time to be counted in the calculation of hourly wages rather than

arbitrarily counting only the time that an employee is logged into a computer system.

                            (Failure to Pay Overtime Compensation)

          40.   As a result of Plaintiff and other similarly-situated employees not being paid for all

hours worked, Plaintiff and other similarly-situated employees were not paid overtime

compensation for all of the hours they worked over 40 each workweek.

          41.   Defendant knowingly and willfully engaged in the above-mentioned violations of

the FLSA.

                               (Failure to Keep Accurate Records)

          42.   Defendant failed to make, keep and preserve records of the unpaid work performed

by Plaintiffs and other similarly-situated employees when they were not clocked in to their

computer timekeeping system.




                                                  6
      Case: 1:19-cv-07485 Document #: 1 Filed: 11/12/19 Page 7 of 14 PageID #:1




                          COLLECTIVE ACTION ALLEGATIONS

       43.     Plaintiff brings Count One of this action on her own behalf pursuant to 29 U.S.C.

§ 216(b), and on behalf of all other persons similarly situated who have been, are being, or will be

adversely affected by Defendant’s unlawful conduct.

       44.     The class which Plaintiff seeks to represent and for whom Plaintiff seeks the right

to send “opt-in” notices for purposes of the collective action, and of which Plaintiff is herself a

member, is composed of and defined as follows:

               All former and current customer care agents or persons with jobs
               performing substantially identical functions and/or duties as a
               customer care agent employed by Defendant in the United States
               within the statutory period covered by this Complaint.

       45.     Plaintiff is unable to state at this time the exact size of the potential class, but upon

information and belief, avers that it consists of more than 100 persons.

       46.     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C. §

216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA. In addition to Plaintiff, numerous current and former employees are

similarly situated with regard to their wages and claims for unpaid wages and damages. Plaintiff

is representative of those other employees and is acting on behalf of their interests as well as their

own in bringing this action.

       47.     These similarly-situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of this

action, and allowed to opt in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees

and costs under the FLSA.

                               CLASS ACTION ALLEGATIONS



                                                  7
      Case: 1:19-cv-07485 Document #: 1 Filed: 11/12/19 Page 8 of 14 PageID #:1




        48.    Plaintiff brings Count Two of this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3)

on behalf of herself and all other members of the IMWL class (“the IMWL Class”) defined as:

               All former and current customer care agents or persons with jobs
               performing substantially identical functions and/or duties to
               telephone sales representatives employed by Defendant in Illinois
               at any time within the statutory period covered by this Complaint.


        49.    Plaintiff brings Count Three of this action pursuant to Fed. R. Civ. P. 23(a) and

(b)(3) on behalf of herself and all other members of the Chicago Class (“the Chicago Class”)

defined as:

               All former and current customer care agents or persons with jobs
               performing substantially identical functions and/or duties to
               telephone sales representatives employed by Defendant in the City
               of Chicago for at least two hours at any time within the statutory
               period covered by this Complaint.

        50.    Plaintiff brings Count Four of this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3)

on behalf of herself and all other members of the IMWL class (“the IMWL Class”) defined as:

               All former and current customer care agents or persons with jobs
               performing substantially identical functions and/or duties to
               telephone sales representatives employed by Defendant in the
               County of Cook at any time within the statutory period covered by
               this Complaint.

       51.     The Classes are so numerous that joinder of all class members is impracticable.

Plaintiff is unable to state at this time the exact size of the potential Classes but, upon information

and belief, avers that each class consists of at least 100 persons.

       52.     There are questions of law or fact common to the Classes, including but not limited

to the following:

               (a) whether Defendant failed to pay overtime compensation to its
                   customer care agents for hours worked in excess of 40 each
                   workweek; and




                                                  8
      Case: 1:19-cv-07485 Document #: 1 Filed: 11/12/19 Page 9 of 14 PageID #:1




                 (b) what amount of monetary relief will compensate Plaintiff and
                     other members of the class for Defendant’s violations of
                     minimum wage and overtime laws.

       53.       The claims of the named Plaintiff are typical of the claims of other members of the

Classes. Named Plaintiff’s claims arise out of the same uniform course of conduct by Defendant

and are based on the same legal theories as the claims of the other Class members.

       54.       The named Plaintiff will fairly and adequately protect the interests of the Classes.

Her interests are not antagonistic to, but rather are in unison with, the interests of the members of

the Classes. The named Plaintiff’s counsel has broad experience in handling class action wage-

and-hour litigation, and is fully qualified to prosecute the claims of the classes in this case.

       55.       The questions of law or fact that are common to each Class predominate over any

questions affecting only individual members.           The primary questions that will determine

Defendant’s liability to the Classes, listed above, are common to the classes as a whole, and

predominate over any questions affecting only individual class members.

       56.       A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Requiring Class members to pursue their claims individually

would entail a host of separate suits, with concomitant duplication of costs, attorneys’ fees, and

demands on court resources. Many Class members’ claims are sufficiently small that they would

be reluctant to incur the substantial cost, expense, and risk of pursuing their claims individually.

Certification of this case pursuant to Fed. R. Civ. P. 23 will enable the issues to be adjudicated for

all class members with the efficiencies of class litigation.

                                          COUNT ONE
                               (Fair Labor Standards Act Violations)

             57. Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

   herein.



                                                   9
  Case: 1:19-cv-07485 Document #: 1 Filed: 11/12/19 Page 10 of 14 PageID #:1




       58. Defendant’s practice and policy of not paying Plaintiff and other similarly-

situated employees for work performed before clocking in each day violated the FLSA, 29

U.S.C. § 207, 29 CFR § 785.24.

       59. Defendant’s practice and policy of not paying Plaintiff and other similarly-

situated employees for work performed when they are not logged into their computer,

including but not limited to before the beginning and after the end of their shift each day

violates the FLSA, 29 U.S.C. § 207, 29 CFR § 785.24.

       60. Defendant’s practice and policy of not paying Plaintiffs and other similarly-

situated employees overtime compensation at a rate of one and one-half times their regular

rate of pay for all of the hours they worked over 40 in a workweek violates the FLSA, 29

U.S.C. § 207.

       61. Defendant’s failure to keep records of all of the hours worked each workday and

the total hours worked each workweek by Plaintiffs and other similarly-situated employees

violates the FLSA, 29 C.F.R. 516.2(a)(7).

       62. By engaging in the above-mentioned conduct, Defendant willfully, knowingly

and/or recklessly violated the provisions of the FLSA.

       63. As a result of Defendant’s practices and policies, Plaintiff and other similarly-

situated employees have been damaged in that they have not received wages due to them

pursuant to the FLSA.

    64.     Plaintiffs and other similarly situated employees are entitled to recover unpaid,

    earned overtime wages for up to three (3) years before the filing of this lawsuit.

    65.     Plaintiff and similarly situated customer care employees are entitle to damages pursuant

    to the formula set forth in the FLSA in addition to liquidated damages, attorneys’ fees,




                                                10
  Case: 1:19-cv-07485 Document #: 1 Filed: 11/12/19 Page 11 of 14 PageID #:1




    costs, and expert witness fees.

                                        COUNT TWO
                                      (IMWL Violations)

          66. Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          67. Defendant’s practice and policy of not paying Plaintiff and other similarly-

situated employees for work performed before clocking in each day violated the IMWL.

          68. Defendant’s practice and policy of not paying Plaintiff and other similarly-

situated employees for work performed after their shift ended violated the IMWL.

          69. Defendant’s practice and policy of not paying Plaintiff and other similarly-

situated employees for their time, other than bona-fide meal breaks, during their shift but

when they are not clocked into their computer, violated the IMWL.

          70. Defendant’s practice and policy of not paying Plaintiff and other similarly-

situated employees overtime compensation at a rate of one and one-half times their regular

rate of pay for all of the hours they worked over 40 in a workweek violated the IMWL.

          71. By failing to pay Plaintiff and other similarly-situated employees’ overtime

compensation, Defendant willfully, knowingly and/or recklessly violated the provisions of the

IMWL.

          72. As a result of Defendant’s practices and policies, Plaintiff and other similarly-

situated employees have been damaged in that they have not received wages due to them

pursuant to the IMWL

73. Plaintiff and similarly situated customer care employees are entitle to damages pursuant to the

formula set forth in the IMWL in addition to liquidated damages, attorneys’ fees, costs, and

expert witness fees.



                                                11
          Case: 1:19-cv-07485 Document #: 1 Filed: 11/12/19 Page 12 of 14 PageID #:1




                                                  COUNT THREE
                               (Cook County Minimum Wage Ordinance Violations)
          74.     Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          75.     This count arises from Defendants’ violation of the Cook Ordinance, by failing to pay

Plaintiff and similarly situated customer care agents at least the Cook County-mandated, minimum, hourly

wage rate of $12.00 per hour for the work performed up to 40 hours per week and at least $18.00 per

hour for the hours after working forty (40) hours within the County of Cook.

            76.   Defendants’ practice and policy of not paying Plaintiff and other similarly-situated

  employees for work performed before clocking in each day violated the Cook Ordinance.

            77.   Defendants’ practice and policy of not paying Plaintiff and other similarly-situated

  employees for work performed after their shift ended violated the Cook Ordinance.

            78.   Defendants’ practice and policy of not paying Plaintiff and other similarly-situated

  employees overtime compensation at a rate of one and one-half times their regular rate of pay for

  all of the hours they worked over 40 in a workweek violated the Cook Ordinance.

            79.   By failing to pay Plaintiff and other similarly-situated employees’ overtime

  compensation, Defendants willfully, knowingly and/or recklessly violated the provisions of the

  Cook Ordinance.

            80.   As a result of Defendants’ practices and policies, Plaintiff and other similarly-

  situated employees have been damaged in that they have not received wages due to them pursuant

  to the Cook Ordinance.

                                                COUNT FOUR
                                  (Chicago Minimum Wage Ordinance Violations)

            81.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

  herein.



                                                    12
     Case: 1:19-cv-07485 Document #: 1 Filed: 11/12/19 Page 13 of 14 PageID #:1




        82.     This count arises from Defendants’ violation of the Chicago Ordinance, by failing to

pay Plaintiff and similarly situated customer care agents at least the City of Chicago-mandated, minimum,

hourly wage rate of $12.00 per hour for the work performed up to 40 hours per week and at least

$18.00 per hour for the hours worked by Plaintiff and the Chicago Class after working forty (40) hours

in a week within the City of Chicago.

        83.     Defendant’s practice and policy of not paying Plaintiff and other similarly-situated

employees for work performed before clocking in each day violated the Chicago Ordinance.

        84.     Defendant’s practice and policy of not paying Plaintiff and other similarly-situated

employees for work performed after their shift ended violated the Chicago Ordinance.

        85.     Defendant’s practice and policy of not paying Plaintiff and other similarly-situated

employees overtime compensation at a rate of one and one-half times their regular rate of pay for

all of the hours they worked over 40 in a workweek violated the Chicago Ordinance.

        86.     By failing to pay Plaintiff and other similarly-situated employees’ overtime

compensation, Defendant willfully, knowingly and/or recklessly violated the provisions of the

Chicago Ordinance.

        87.     As a result of Defendant’s practices and policies, Plaintiff and other similarly-

situated employees have been damaged in that they have not received wages due to them pursuant

to the Chicago Ordinance.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, and all those similarly situated, collectively pray that this

Honorable Court:

        A.      Issue an order permitting this litigation to proceed as a collective action;

        B.      Order prompt notice, pursuant to 29 U.S.C. § 216(b), to all class members that this




                                                    13
     Case: 1:19-cv-07485 Document #: 1 Filed: 11/12/19 Page 14 of 14 PageID #:1




litigation is pending and that they have the right to “opt in” to this litigation;

        C.        Award Plaintiff and the classes she represents actual damages for unpaid wages;

        D.        Award Plaintiff and the classes she represents liquidated damages and statutory

damages;

        E.        Award Plaintiff and the classes she represents pre- and post-judgment interest at the

statutory rate;

        F.        Award Plaintiff and the classes she represents attorneys’ fees, costs, and

disbursements; and

        G.        Award Plaintiff and the classes she represents further and additional relief as this

Court deems just and proper.

                                                 Respectfully submitted,

                                                  /s/ Michael L. Fradin
                                                 Michael Fradin (0091739)
                                                8401 Crawford Ave. Ste. 104
                                                Skokie, IL 60076
                                                mike@fradinlaw.com
                                                phone: 847-986-5889
                                                fax: 847-673-1228

                                           JURY DEMAND

        Plaintiff demands a trial by jury on all eligible claims and issues.

                                                  /s/ Michael L. Fradin
                                                 One of the Attorneys for Plaintiff




                                                    14
